Citation Nr: 1204258	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The appellant was a merchant marine who had nine periods of oceangoing service from January 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the claims file.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The appellant likely has bilateral hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The appellant has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

For purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to noise and his current disability.  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The appellant asserts that he has bilateral hearing loss as a result of his active military service.  He states that he was subjected to excessively loud noises in the form of depth charges discharged from the ship on which he was stationed.  He reports that he was in the engine room, near the bottom of the ship and thus close to the sound of explosion.  The appellant believes that his current hearing loss is related to the in-service noise exposure; thus, he contends that service connection is warranted.

Regarding diagnosis of the appellant's claimed disability, the Board first acknowledges that responses to the RO's multiple requests for records revealed that the treatment records that may have been prepared during the appellant's periods of qualifying oceangoing service are unavailable.  The Board notes that VA has heightened duties when such records have been destroyed or are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The appellant is competent to report factual matters of which he has firsthand knowledge, such as exposure to loud noises.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  His DD-214 lists his occupational specialty as cadet engineer, assistant engineer, third engineer, and second engineer.  It reflects that he was awarded the Atlantic War Zone Medal, the Mediterranean-Middle East War Zone Medal, and Merchant Marine Combat Bar.  In addition, the appellant has submitted a copy of his "trip book," which reflects that he made nine trans-Atlantic crossings while on active duty.  This information lends support to the appellant's statements concerning in-service noise exposure from depth charges, which he claims were discharged from his ship to fend off enemy attack.  Given the information in the service records and the appellant's seemingly credible lay statements, the Board finds that the appellant was as likely as not subjected to loud noises during his service as alleged.

Relevant post-service medical evidence consists of records of treatment the appellant has received from the VA New Jersey Health Care System.  Post-service medical records from the East Orange VA facility reflect that the appellant has sought VA treatment for, and has been clinically diagnosed with, bilateral hearing loss.  In March 2008, the appellant underwent VA audiological examination; at that time, the examiner diagnosed him with bilateral sensorineural hearing loss.  Audiometric testing showed that the appellant had impaired hearing for VA purposes in both ears.  See 38 C.F.R. § 3.385.  Thus, the evidence establishes the existence of the claimed disability.

Significantly, however, the VA examiner indicated at the March 2008 examination that he could not resolve the issue of an etiological link between the appellant's in-service exposure to acoustic trauma and his current bilateral hearing loss without resort to speculation.  The examiner stated that it was necessary to have evidence of the appellant's hearing sensitivity during service, or in the alternative access to private post-service audiology records, in order to determine whether current hearing loss is related to in-service noise exposure.  However, as noted above, the appellant's service treatment records are unavailable, and no records of private post-service treatment have been associated with the claims file.  The examiner thus concluded in an August 2010 addendum to his opinion that he would be unable to form an etiological opinion concerning the relationship between the appellant's hearing loss and service without resorting to speculation.

Although the examiner could not provide an opinion as to the etiology of the appellant's hearing loss, he did appear to indicate that the disability is related to noise exposure.  The examiner noted that the appellant had had in-service noise exposure from depth charges and engine noise, as well as possible post-service noise exposure from work at a steam plant and recreational use of power tools.  The appellant has stated that there were times when he could not hear and his ears were ringing following the firing of depth charges from the ship on which he was stationed during service.  He has also indicated that his hearing returned to some extent following the depth charges but was never fully restored.  The Board finds that the evidence, at a minimum, gives rise to a reasonable doubt on the question.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The VA examiner did not reject the view that the appellant's hearing loss is related to his military service, only that he could not conclude that that was the case without resorting to speculation.  In this case, the medical evidence tends to show that the appellant's hearing loss is in fact related to noise exposure.  The appellant has submitted seemingly credible statements and testimony regarding the effects of his in-service noise exposure and continuity of problems thereafter.  Therefore, with reasonable doubt resolved in the appellant's favor, the Board finds that the appellant's bilateral hearing loss is as likely as not attributable to his qualifying oceangoing service.  Thus, the Board concludes that service connection is warranted for bilateral hearing loss.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


